IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 415 WAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
MICHELLE LEIGH STARRY,                        :
                                              :
                     Petitioner               :


                                        ORDER


PER CURIAM

      AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are:


      (1)    Whether the rationale and holding in Commonwealth v. Segida, 985
             A.2d 871 (Pa. 2009), applies to a charge of driving under the
             influence brought pursuant to 75 Pa.C.S. § 3802(c), which has a
             statutory requirement that the defendant have an alcohol
             concentration in his or her blood or breath of .16% or greater within
             two hours after driving, operating or being in actual physical control
             of the movement of a vehicle.

      (2)    Whether the Superior Court erred by finding that the Commonwealth
             presented prima facie evidence that Petitioner’s blood alcohol
             concentration was .16% or higher within two hours after she drove,
             operated or was in actual physical control of the movement of a
             vehicle.

      (3)    Whether the Superior Court erred in finding that the Commonwealth
             presented prima facie evidence to satisfy 75 Pa.C.S. § 3802(g)(1),
             which requires the Commonwealth to show “good cause explaining
             why the chemical test sample could not be obtained within two
             hours.”